Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5 and 7-20 are pending.  Note that, Applicant’s response filed 10/22/21 has been entered.  
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 7/8/21 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 8, 2021.
Objections/Rejections Withdrawn
The following objections/rejections as set forth in the Office action mailed 7/22/21 have been withdrawn:
The rejection of claims 1-9 under 35 U.S.C. 103 as being obvious over Engelbrecht et al (US 2017/0210900) or Engelbrecht et al (US 2017/0303535), has been withdrawn due to the filing of a statement of common ownership. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al (US 2013/0287724).
Hoffman et al teach liquid formulations having anti-adherent properties.  The liquid antiadherent formulation contains a carrier, and a polymer such as a nonionic polymer.  Suitable nonionic polymers include polyester-5, etc., which may be used in amounts from 1% to 15% by weight.  See paras. 8 and 9.  Additionally, the composition may contain a polyol such as propylene glycol, butylene glycol, or glycerin to stabilize the formulation, which can be used in amounts from 0.5% to 5% by weight of the formulation.  Additionally, the compositions may contain a surfactant selected from cationic surfactants, nonionic surfactants, zwitterionic surfactants, etc., in amounts from 0.01% to 10% by weight.  Note that, the Examiner asserts that the broad teachings of Hoffman et al suggest compositions having the same virus attachment properties as recited by instant claims 6 and 7, with a reasonable expectation of success, because Hoffman et al teach compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would naturally flow from the teachings of Hoffman et al.    
Hoffman et al do not teach, with sufficient specificity, a composition containing a liquid carrier, an adherent agent, a humectant, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing a liquid carrier, an adherent agent, a humectant, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a .
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Hoffman et al, Applicant states that Hoffman et al teach that polyester-5 is a nonionic polymer that can be used in an anti-adherent formulation that prevents that adherence of menses and/or fecal matter to the skin, while the instant claims are drawn to compositions for increasing the adherence of RNA viruses.  In response, note that, the Examiner asserts that the broad teachings or Hoffman suggest compositions having the same RNA adherence as recited by the instant claims because Hoffman et al teach compositions containing the same components in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of Hoffman et al.  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").  See MPEP 2145(II.).  
Additionally, while Hoffman et al specifically mentions that the composition is an anti-adherent formulation that prevents that adherence of menses and/or fecal matter to the skin, this is not relevant to the other properties of the composition (i.e., adherence to RNA viruses) and does not exclude the other properties that the composition possesses.  Thus, the Examiner asserts that the teachings of Hoffman et al are sufficient to render the claimed invention obvious under 35 USC 103.  
Further, Applicant states that comparative data has been provided in the instant specification which is sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims. Specifically, Applicant states pages 17-25 of the instant specification provide data showing that the claimed invention provides unexpected and superior adherence of RNA viruses to a surface while also providing a reduction in adherence of bacteria to the surface.  In response, note that, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  The data provided in the instant specification is not commensurate in scope with the instant claims.  For example, the instant claims are open to any liquid carrier in any amount, a group of adherent agents in any amount, and any humectant in any amount, while the instant specification provides data with respect In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).  Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged unexpected results.  See In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).  Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”.  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims).  
Additionally, the Examiner asserts the data presented in the instant specification does not appear to be representative of the claimed invention since the instant claims the claimed invention cannot be made.  Thus, the Examiner asserts that the comparative data provided in the instant specification is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/January 3, 2022